OFFICE OF THE ATTORNEY         GENERAL    OF TEXAS
                              AUSTIN



gonomble D. C. Olrer
State HI&wag Ewine%~
Tuas Iilghw%yI)ep@rtmQnt
AWtin, Tcxa8




          If.%%knovledge Pecoipt
or thir dopbrtment a8 r0mmt


    quartermste
    Fort Worth.
    u. s. Highway X


                                                 r nqueat    h8
                                                 either   convey
                                           I vlthLn that
                                      or enter Into an agree-
                                       authori2ln.gthem to
                                       to all tdri0   during
                                   and for a reasonable period
                                  on or the oonveyanee or
                                  the Federal Oovemment pay
                            a8 ply be neoemary to lmprwe a
                           uud thy Depot for the ure of the
                           rlod oovend by the agmszwmt or
                           or this purpo80 are svallable.
                                  -3.ige8
                    ay hUlBl1~8iOII        it8 obligation t0
     th% State of Taxa% %nd to the travellag pub110 %nd la
     view of the faot that th% State h%% a lsrgo inve%tment
     of publia money in the im~FOWJE~t8 OKIU. 9. BighvsJ
     x0. 01 wlthin the 1lmits or the Depot it does not vlrh
     to permamhtly ~1080, abonbon, or d5.sposeof the read.
gsmrable D. 0. Ower.    page 2


    The algbvay Cwl88i0n   h8 ooopmatsd &lly with all
    Oowmmental Agenote engaged ia the v1r errert in
    the past aad while it i8 not ROV dO8ilWU8 Of t?lOsing
    a primary highway, 18 VlllImg to lsoede to the demnd8
    0r the amy in thie in8tanoe If it can be doam rithin
    th0  8t%tUtO  aUthorit;tof the Ca~irrlon and VithoUt
    8ubjeotlng %t 8 Dep%rheat or the CmsIrrIon, lItSer
    0rfi0iaii7 OF in their ladl*ldual O%pOitis8 to %ny
    Uebility ror 8uOh aetlan aml rurther, ii it is a88uwd
    that the HghvaywIllbe    ntumedto    thoDepartmant%nd
    the people or Texas alter the temirutlon 0r the sm*
    m-Y*
         *It ha8 key suggerted to orrkiale 0r the w
    that vhIle tho Hlgvay CamIsrlon 8%y not have leg%1 %u-
    %horlty   to oamvq the Hlghvay   by doe4 or 081)ment.   6~
    to %gwe to the %losiag of the EIghv%y S8 deslmd by
    thea, the United States sould raqulrs it by sondsmation.
    went,     Inoorpor%tIag%ll the pawlsisns 8auIdemd
    derirrble to both th4 Fsdsral %m¶ State Oeverfment8, as
    wsllas thsagreed o%nsIder%tlcm, eouldbeprepwedurd
    eatendbyylreaen    t th u 8
                              llLclnrtIag all sf the leg%1
    @IO8tiOR8 whi& WI80 ir aI&y0th~ 1~818 Or atU3apiiSh-
    iI2g thSead&8ind~        tbAm%W        rOiiO?th

         'I have gIvsnyou%   rath%ro~lstob%okgroqsld%nd
    dIS6U8Si0XIOr thr QUO8tI02%and !touildSp~00iSk   It if
    you rould eoasider the b81X’e or the Fedonl Ooww.ztt
    to sbt%In ths lilghvayvithla the lklts or the Qumter-
    master Depot and %dvIso ste vh%t prooedure the 6001ission
    m8y leg81ly r0ii0v In plroIng aantml e-forthat portIan
    of the Highmy In the Yar -Went.       an& at the 8-e
    tlm Insur no liability, lithsr by the State or by the
    ladIvldu%lnsaberr of the HIghV%y 0aP1881OR    rOF 8uah ao-
    tlon,"
          It ~I.11be rllgt noted thrt tb# URitOd 8Wte8 Amy ha8
requested the State HIghray Carlsalon to luthsrlso It to ba~leade
that portion or u. 9. Bigh%~ 81 vhtsh 1158 between the Imth aad
South 1ImIts of the Qpartezmaster Dspot.
          It Is 80 veil 8ettled that the lstabllskment %nd maIn-
tenanos 0r % 8y8tim 0r hIghvay8 is a govemPtsnt%l Ruratlen, no
Cit%tiaa Of %Uthoriti%8 i8 XieOO888~;.
ssgwzmble D. 0. Orser, Pace 3


             Ths   ~gt8~tUl'O   h8   -tdwt4   %Rd~~OURtWSltFOl
over the losatiti, de8lgrdim       m&d lstablls~snt Of SUO~highways.
-want      t0,lt.r power, the Legi8l8tum omkd         the St8te Highuay
Department and vested the s&sinlstratIve oontrol thsnoi in the
state Blghlmy cami88ion.      ArtIelo 6663, Verponts Annotated DIvIl
gtatUts8, OXWtWJ &LnWBIZ~J in Vhi@h WB IW8tsd pOWW8 t0 rOntl-
lsto snd sxacut5 plans and polIcIes for the looation, oonstruatlon
Md R%intCA4UX?e Of % CfXiI~Wh6llSiV’B  8y8ta Or S+t4 hi&W&y8 Md
pub116 roads. Robbin VI I LbWstan+       ~OU$~~8&~~~;~~r
the ease of Ilalm~vs. Bea, 48 S. W.
mls       or Texas,  In an opinion  by Jwtloe 'man,      adopted by the
~xwie     Couz’t,hsld that the Act Ve8ted ths oartrol of t& state
a&hw;ra in the Stat% HlgltwaySMp%rtment tith regmd to the de8
mtion, loaatlon, reloaation, 1mpmvemexit, eon8truotienr ab%iii&Lt
~ant¶&usnoe          themar.    bwhem do t&s a&bvar ltatutes suthsr-
      the Stats Xl&way Department to delegsto Its pwers to other
ageaaoiecr.
          You ars thereron sdvlsed th%t the State xilghwayOair-
&Son does not hsve authority to %uthwLr?e th% V. S, Amy tombsml-
o&do the above mentioned porNon ar 0. 8. Hlghwiy 81, nor does it
bsvo authority to enter into a oontraat OP agresmtmt to rush orroot.
          IA regard to whether or not the St&e XIghsuy Depsrtwat
I8 authorlted to oonvcy the right-Of-V%y md Qsprov~ents in that
pe~tfan of the hQ$wsy to the Fedex-1 Go-vemment, yew me sdvlsed
thet Article 66m,   Seotlon 1, Vsrnaa’s Amotsted Civil St8tuts8,
pl'OVtba8   %S   fOlbVSt

             Vhemver   the state Rlghny  m?SSd8SfOn    hea ae-
      qulred   or 8h%ll hameSter ssqulse ang 1%x&dby pur-
      eha8e, dondemfhtion, or othe~lre to bs ossQ as s
      rI5ht of u%y ror %ny Mate alghvay and thmeafter the
      route of ru0h Hightray Va8 or shall be ahangsd or aken-
      doaed, md %x&ysuah right of my bs no lsnger needsd
      ‘for 8uch EIghwsy, or needsd for use 0r oitlrcons     48 s
      road, the State Highmy Cc4malssl~~    msy remxmwad to
      the Qovemor that suoh land bs aold and that he exe-
      cute a deed convoying all ths State’s right, tltla %ad
      tntereet Ln euoh land 80 sequimd.      Upon   the reomenda-
      tion or the CcssmIssion,the aavornor my emeeute a
      propor kieedaonvey~     snd/or exohangi.ng8u0h land r0r
      dlfrercmt land belrm@w: to tha o&useperran or ersms.
      It eh%ll ba t&s duty of tha &sssisaion to fir &e ralr
      and reasonable value of all suob land %I& advFse th6:
s~mblo                  D. C. Oreer, Page 4


        a o Yo r no r
                  th e r eo f l Provtcledtat Yhon rwh lamI 1 8
        given to the state, the QoPomor uy retul% tha Dame
        by proper deed to the person or 9er8cn8 tm      vhan
        th e wuae is reoetvt46. All ncmey derlmd frfs the role
        of such lend shall be depoalted with the funda from
        which It ~'86originally taken. The AttOmez Qeneral
        shall approve all.tramfern under this Act.

          You are, therefore, adrired that If the State Highway
caml88lo.n makes a Pind*~that    the portlon or the right of my
a que8tIcn 18 no longer needed
Of Oiti8@A8 a8 8 roab it
W-Au r'8U9l=.            haFaG
to be a88Ul'Odthat the road will return tc the State upoplthe
feminatlon of the prerent var emergenoy Sor tb u8e of thr state
utd it8 Citi8eM (L80 highway. Suah bebag the oare, we do not k-
lleve that the State Rightray Department vould be ruthmIred to
oater an prder mque8ting the Oovemw     to oonv~eythe land to the
?edeml  Ooverr88(lPt,for, 8UCh            M    order.vouldbu in dlraat oo@liot
with the limitation empha8iwd                 abwo.
          IA l'iQSFdt0 th0 8U&je8tiOU t&@&tth0 8108&$3 Of the hi@-
ll8fk  aoaanrplirrhed
                    bJ OOJWbWl8tfOU, YOU am rdo18#d tbt Satin
lyl, Chapter 11, Title 50, u. 8. aode AAnotated, 9FOYide8, IA part,
U fOlbV8:
          'The searetary of War may 6auae prooeocl~8 to
     b8Jin8titUted in th0 m     Of tb &?&ted SktOe, ia
     uw Court harlru jurled%otion of rueh ~eoimdiam fsr
     thk loqUirmentm*   aox&mmtIon of any-land
     Wo thereof or other fmtere8t therein, or r
             the-to, needed for tile8lte, leiwtlan, aon-
     ~8tl'UOtiOn,
                Or $WO8O@XltiCA%Of VOX'k8fdr fcYirtifIi@tiOXU,
     OW8t defW8e8,   (aad)BlmtacJtramngaarqs,         . l   .
     utd further DrOVIdOd. th8t When 8Wh Dl'6DOX'tY  f8 W-
     pulred in tlim of vaP, . . . gpoa the-riibtg-of   tlie
     petition ror tileooAaeaAatloA of aAy lurb, tm        q
     u8e thereof, or other intonrt   therdn or rlght z*-
       ining thewto to be 8UQUiPW fO2'alU Of tb DUX'DO808
     afommiid, Immediate pO8ie88iOlit&8&f     mfLjbe-t&m
     to the extent of the Intererrtto be arquIred and the
     land8 may be ooouplsd rurduud for mllltary 9ur908e8,
     6Ad the prOVi8iOA Of Bect%W 175 6f tbi8 title, pro-
     viding thatnopublioa6aey     rhllba   expmcbdupon
     8UOh land Wit11 . . . tha cOSMe& Of the ti@I8btuM        Of
     the S:ate in tich the land 18 located  ha8 been give,
EoAomble D. 0. Qreer, page 5


       3ull be,ud    the 8ue are hereby, rw9e~deddurl~g
       fih0p6ri0d Of the 6Xi8tkPg WJergeAIq.
               Section 257, Cbapter 3, Title 40, u. 5. Cnde Annoteted,
provide8 in 9Wt          a8 fOl.lOV81
            'In every aa      h whlah the 3ecntaPy Of the Tre68-
       ury or an? other officer of the govemmsnt he8 been or
       rhall be authorized to procure real estate for the eno-
       tlon of a public building or for other public ~808 he
       8bal1 be aUthOri8ed t0 MQUire    the 8aanefor the UAited
       State8 by oondmnation,    wader judicial proae88, vhenever
       fn h%8 09iaiOA it 18 A8MJ8#l$X7Or dVUsAt8geOU8 t0 the
       OOVen.tmant
                 to do 80.           l l l


            In the oa8e of @Mappar vs. UAlted Stater, 81 Fed. 76b,
the Ciretit   Cowt of A995al8 held that the 8tatutes abore quoted
am in pax-1materio.,
          It 18 8gpaMIIltth8t the 88Omtam        Of War -8 th, 9OllW t0
M@m     the hAd in qW38tiOXlbr cOAde8metioA. got anlJ ~a7 he QAA-
dOBAthe Zond,bUt.U~abO           ooPideamtO8Ay eXkntdOrir.drad     the
8atiW          IMlrti80 be iOr t~pOZ'8lryU80. vol. 33 (Igo), ~iAiOA8
of the Attorney 0e~eral of the tlnltedState8, page 551. IA the ea80
8tbSLP,W6~M      Of tb OplniOA tb8t theanit&       St&btO8lu~ 008ldUl¶th.
portion of the United State8 Highvay Ho. 81 lyfpe betveen the Horth
a?& South limit8   tkf the Quartermaster   Depot and my do 80 tar tia
uu of tha land for ghatever period of t%me it derire8. In ooAAoo-
tlon the+evith ve are of the further oplnlpian    that the aaovnt of
Mmqpa   to the State could be agreed upan betveen the OpitetlState8
8Ad the Stste of TeXr8.
              You further      ark   vhat proc8dum,    if any, oould th6 State
ltighn~Dep6rtm6ntgothroughto                 pl8OOa   ht&vay vithin thellrtfr
of the Querteammter Depot in the oantrol of ths War Deparhrcmt.
We doubt that th6 Highway DepartmeAt ha8 the authority to plaeo the
hlghvay in th6 aoAtro1 of the War De9WtP+nt, but ve do bellore that
Tudor oerteln dmum8tanoe8,    the highway de~rtment vould bare a~-
thorlty to diecontlnue u8e of that portion of the hIghway vltho@i
lirbllity 011the part of the rtate or the indivldwl mber8       of the
State Highway Commiseion. If th@ State IfighwerCCWA28SiWi 8houlb find
a8 a orotterof fast that beoau8e of the looatlon of the ngpot OA both
Bide8 of the highway and the moving of the aatarlal8 ~ro88 the higb-
WLy by the War DeparU86At  6On8titUted a mom t&Ui OrdbUWy dUIger t0
th6 traveling publio, thnt the State Hlghvsy 0Q%BUIiESiOnvould be 8u-
thorlzed to clorret&t yortlon of the highvay dur&.g the uirt6nue of
              IA the eVeAt BiUAStkme tire8tOPed at the depot md aU6h
22   ~Tbtl        a danger to thu traveling:publlo, we belL6ve that tha
Cmir81oA vould bo jU8tifisd in alO8ing tb 9WtlOA Of th. b%.ghVay
gmreble   D. C. Freer, Pago 6


a que8tiOn t0 the publla Vhile 8UOh danger eXi8t8. Thi8 for the
~mea8OOthat tllth. Oa8e Of Beathur 78. t%iA&tletm. 12 9. u. (26)
i$&ttl!S ckXW3i881OaOf hypO818, speaking thhugh j’iutlaeShori, '

          "The Act amatingthe state J5-y       Departanant
     bi the term8 of which that department was fill and
     ;F;t;fY     VO8ted Vith the edrinistrative --+
                                                aon rol of
               a roads, whioh right bo a part of the state
     B&hvay Sy8tU, . . . @nd, jUri8dictiOlIVlth re8peOt
     to the de8ignatl             , reloaatlon, lmprovaent,
     COAIltNCtioA, eb&              xK8aontlnU8.naeand OOn-
     &-& of rush of th8 pub110 P@ail8a8 VOM then reas
     nlzed a8 a part of the State lIl@nm~ SysteA, or ov8r
     suah of the pub110 1~848 of the state a8 thereafter
     . . . beaome a part of the stat0 xilghvaysy8teis.'
           Tht3Highway @mBla81On hVbg    the 8U.thoritya8 Ht forth
in the above clfatlan, it follov8 that it 18 authorlred to dlreot
th. floV Of tx'affi0 OV8C8Uah -8        end PI 18 held in 16 WX.
ar. 5621 'If the re@etlons      are intended to, and do in trot,
px'Ot.Ot the live8 and 9lW9ertv Of OitiMA8, they are aa uemi8e
of pollae paver." It Mtlll’d~ fOlhV8 that     8U8h Mgu&AtiaA 011
the part of the EighVey DeOartimeAtwould be luthorlsed bmmme     it8
broad ponr8 under th6 hot croatlag rush department IAherently in-
elude the 9olloe power of the govOmment ln8ofar a8 highway tnffla
18 eomomed    av@r hlghvays aoA8tmtOted by the State Hi$hvsr Depert-
mt.
          Ycu am therefore advlred that lf the Stab   Bf&nray Cm-
mlrrlo~ ahonld find that the fact8 above asntloned exirt end that
they aonrtltute a AeAAae end dmger to the trevellA& publio, 8Uah
fpet8 vould constitute 8Uah good faith cm the part of the State
Elghny Commlrslon and their aot of di8contlaukg the UM of the
road during the eXi8teAUe Of the emergemy   would be juttifled.

            Uhetlleror not the Strte of T6Xs8 or kenber8 of ths Hl~h-
vay C~~misalon indivi.dwallyvould ba held liable for d8aagos lr 8
we8tiW    Of fact. You are advlled, however, that If the barrload-
ing s.nd dlscont¶..maanas of the highway would cl08438cm6 pemon~r
aacesa to snd PrOm hi8 property, there vould be llablllty on the
part of t&a state. By th18 Ye do not ~eaA that a pereoA ta8a U.
S. Highway 81 vouZd be entitled to damages becswm he Ya8 not peF
mitted to travel over the clorredportion    thereof, but that he ear&-
not ba deprived of hfs ecaem to a hQhvay. It matters oat that
th8t permn light hte    to trrY.1 4 mera slreultou8              reuto    to go,
m   vi11 say, to Fort Worth.




             "!mledango   mlmt be the diroet        and iasdltlt*        Qon-
      8O~lNO     Of the 8Ot CraguiIiOd   Of UAd FOQOte    Uld m-
      t-t       dWBge8  8N not noovanrble.      %‘hOPetitiOWp,
      b8   fFU   aeGO   t0 8u Of hi8 lot8 w poblio Itl'O,~#r'
      ~ObonZO~Ofhl8        a=pbint18,     th8t iXIgOtagt Gee
      Ofhi     hOU8.8 inth0   W     diFOUtiOZ¶h@Wybe 0a          i-d
      to   go further than he 0tharv3.8. vould. The inoonvem-
      ion00 -8  not nrsh m inJ=    4Wi8          him   ia hi8   prOpUty
      a8 VOUld Or&tit10him to d6W&O8.'

             Rxrthrr,   in the au0   Of Fearfnst Y8. Enrin, 55 A. I.            486,
tho court haldl




             You are, thoroforo, advlrod     that      if there ar8 a0 porsoau
VhOU8.     ~p~OO~~fiiord~~?tlaplOt~highrrOE8~~
of lngrosr or egx-0~8,there voald~be no liability.
             Tnl8tlagthat    the fongalng    fullr an8ver8         yourlnqulry,
vo 819

                                                       Iowa very truly
                                                 ATTOBBBY @lSRXML OF TEXAS